Citation Nr: 9903209	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to October 18, 1991 
for a 10 percent evaluation for pylorospasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to October 
1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the previous remand of the current claim on appeal 
in October 1996, a rating decision in July 1998 not only 
confirmed the denial of the instant claim, but also denied 
additional claims for service connection for a nervous 
stomach and a nervous disorder, and a claim for an increased 
evaluation for pylorospasm.  The record does not reflect a 
notice of disagreement with the July 1998 rating decision, 
and the Board therefore does not find that these additional 
issues are appropriate for current appellate consideration.


REMAND

In light of the veteran's claim for an effective date prior 
to October 1991 for a 10 percent evaluation for pylorospasm 
and the evidentiary assertions and testimony of the veteran, 
in its previous remand, the Board requested that the regional 
office (RO) make an effort to develop additional pertinent 
medical evidence, and "take appropriate action to make sure 
the record is complete as to any formal or informal claim for 
benefits."  In this regard, the RO was further directed to 
place particular attention on "determining whether there is 
a record of a claim reportedly filed at the Department of 
Veterans Affairs (VA) medical facility in Houston in early 
1966, and to assure that there is no other claims file for 
the veteran in existence."  Thereafter, the record reveals 
that in response to letters from the RO regarding dates and 
locations of claims for compensation benefits for 
pylorospasm, the veteran filed a May 1997 statement in 
support of his claim which indicated that the veteran's 
"first claim was filed at the old VA Hospital," and that 
"the Regional Office was 515 Rusk Avenue."  

However, while the record reflects that the RO took 
significant measures to obtain relevant medical records in 
this matter, the record does not reflect what steps, if any, 
the RO carried out in order to determine the existence of a 
claims file at the "old VA Hospital," or the possible 
existence of an additional claims folder at some other 
location.  Consequently, the Board finds that remand is again 
warranted for compliance with the above-noted requests 
outlined in the previous remand of October 1996.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  If the RO has already acted in accordance 
with item (2) of the Board's remand of 
October 1996, the RO should outline its 
actions in written form and associate this 
document with the claims folder.  

2.  If the RO has not already acted in 
accordance with item (2) of the Board's 
remand of October 1996, the RO should take 
appropriate action to make sure the record is 
complete as to any formal or informal claims 
for benefits.  In this regard, particular 
attention should be directed to determining 
whether there is a record of a claim 
reportedly filed at the "old VA Hospital" 
in Houston in early 1966, and to assure that 
there is no other claims file for the veteran 
in existence.  All action taken by the RO in 
order to determine the existence of a claims 
file at the "old VA Hospital," or the 
possible existence of a secondary claims 
folder at some other location should be 
documented in written form and associated 
with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
effective date prior to October 18, 1991 
for a 10 percent evaluation for 
pylorospasm.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 3 -


